Title: To George Washington from Kentucky Convention, 4 October 1790
From: Kentucky Convention
To: Washington, George



Sir,
Danville [Kentucky District, Va.] October 4th 1790.

By order of Convention, I now enclose to you, a copy of the resolutions of Convention, respecting the separation of the District of Kentucky, from the State of Virginia; and, their address to the President and Congress of the United States. I have the honor to be, With the highest respect, Sir, Your Most Humble Servant

George MuterPresident of Convention.

